Citation Nr: 1639631	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-41 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 5, 2015.

2.  Entitlement to an initial rating in excess of 70 percent PTSD from November 5, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from August 15, 2005, to January 23, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that effectuated the Board's October 2009 grant of entitlement to service connection for PTSD and awarded a 50 percent rating, effective January 23, 2008.  

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a videoconference hearing conducted in October 2014 with them appearing at the Palm Beach, Florida satellite VARO.

In December 2014, these matters were last before the Board.  At that time, the Board awarded the Veteran an effective date of August 15, 2005, for the grant of service connection of PTSD.  The Board remanded the remaining matters on appeal.  

In a December 2015 rating decision, the St. Petersburg, Florida, RO granted entitlement to an initial evaluation of 70 percent for PTSD, effective November 5, 2015.  



FINDINGS OF FACT

1.  For the entire applicable period, the Veteran's manifestations of PTSD, including near-continuous depression, more nearly approximated deficiencies in most areas, including work, family relations, judgment, thinking, or mood than occupational and social impairment with reduced reliability and productivity; total occupational and social impairment was not demonstrated at any time.

2.  The Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected PTSD as of August 15, 2005.


CONCLUSIONS OF LAW

1.  For the period beginning August 15, 2005, the criteria for an evaluation of 70 percent for the Veteran's service-connected PTSD were met; the criteria for an evaluation in excess of 70 percent were not met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU were met as of August 15, 2005.  38 C.F.R. §§ 3.340, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's claim for a TDIU, considering the favorable outcome detailed below, VA's fulfillment of its duties under the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be addressed at this time.

Here, as the issues decided in this decision arise from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the 'downstream' issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, and VA examination reports from November 2007 and November 2015.  

The Veteran was afforded VA examinations in November 2007 and November 2015.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, overall, the VA examinations are adequate . The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
PTSD Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.


The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).


While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.

The initial focus of the Board's discussion is the period from August 15, 2005, through November 4, 2015.  A review of the evidence discloses little evidence relating to the severity of any psychiatric disability until 2007, when the Veteran was first suspected as having PTSD.  See October 1, 2007, VA treatment note.  

Of record is an April 2002 private medical record relating to mental health.  The record reflects that the Veteran initially presented with feelings of moderate to severe depression due to marital conflicts.  The Veteran was noted as expressing his frustration and anger in an emotionally abusive controlling style.  He also had exhibited symptomatology of withdrawal and isolation within family relationships.  A GAF of 78 was assigned at this time.  

Also of record is a September 2006 letter from the Veteran's brother.  The letter reflects that following service, the Veteran married, but divorced after 4 years.  He remarried in 1980.  However, the Veteran did remain close with his brother.  

A July 2007 VA primary care note documents the Veteran's initial visit to the West Palm Beach VA Medical Center (VAMC) to establish follow-up care.  The note reflects that the Veteran related a history of depression, diagnosed about 20 years earlier.  He denied suicidal ideation at this time.  

In November 2007, the Veteran was afforded a VA examination.  At this time, a diagnosis of PTSD was not made, but rather depression, not otherwise specified.  In terms of marital history, it was noted that the Veteran had divorced and remarried.  In total he had four children, and reported a good relationship with them, although it was strained due to his illness.  At this time, the Veteran resided in Florida, while his family resided in California, however.  He explained that he moved to Florida to get a break away from his family.  He denied having any friends.  He had a history of suicide attempt 5 years prior, but none since.  He was not then employed, and was noted as having retired in 2000 due to psychiatric problems, i.e. depression.  

Objective examination showed the Veteran to be clean in appearance.  Psychomotor activity was unremarkable, as was speech.  Attitude was cooperative and friendly.  Affect was normal.  Mood was depressed.  Attention was intact, and the Veteran was oriented times three.  Thought process and thought content were unremarkable.  He had no delusions.  Judgment was intact.  Intelligence was average.  Insight was good.  He exhibited sleep impairment and got about 3 hours of sleep per night and napped during the day.  He had no inappropriate behaviors, obsessive/ritualistic behavior, panic attacks or suicidal or homicidal thoughts.  Impulse control was good, and he had no episodes of violence.  He was able to maintain minimal personal hygiene, and had no problems with activities of daily living.  Remote memory was normal.  However, recent and immediate memory were impaired.  A GAF score of 50 was assigned.  The examiner found only reduced reliability and productivity, explaining that the Veteran was moderately to severely depressed. 

In a December 2007 statement, the Veteran related his post-service psychiatric history from a lay perspective.  He explained that he relocated to Florida from California in order to deal with severe depression, and to avoid further straining his family relationships.  In the early 1980s, he explained that he attempted to assault a coworker.  He noted that in 2000, following neck surgery, he was in severe pain.  He explained that following the surgery he had a nightmare and attempted suicide.

VA records following the Veteran's initial VA psychiatric examination reflect similar complaints, as well as assessments of PTSD.  They reflect that the Veteran continued to isolate himself, and was withdrawn from his family, as well as continuous depression.  They also reflect reports of irritability and anger, but no periods of violence.

In October 2014, the Veteran testified before the Board.  At this time, he related symptoms of sleep disturbance, mood change and "alienation."  He also described depression, and noted a history of suicidal intent in 2000.  He denied any frequent thoughts of suicide since he had been getting treatment, but implied that he did have such thoughts on occasion.  He explained that he had stopped working due to depression, mood swings and apparent arguments with colleagues.  He denied anger outbursts for the past 6 or so years, but noted that before then he was frequently angry.  His wife described that he had lower tolerance and a short temper, and was unable to tolerate everyday normal problems.  The Veteran explained that he tended to isolate himself to prevent his symptoms.  He related that prior to starting medication, he avoided doing things like shopping.  His wife related that the Veteran relied heavily on his family, and that he could not interact with people.  

On November 5, 2015, the Veteran was afforded another VA examination.  At the time, PTSD was diagnosed.  The examiner did not find total occupational and social impairment, but rather occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  At the time, the Veteran remained married, although he and his wife maintained separate residences and saw each other once per month.  He had good relationships with his children and grandchildren.  He enjoyed SCUBA diving for recreation.  He had no friends, however.  In terms of employment, the Veteran explained that he worked as a graphic artist until 2000, when he stopped working due to his mental health.   The Veteran also explained that in 2011, he was arrested for assault and served 1 day in jail with a 6 month probation period.  

Objective examination showed the Veteran to be anxious, depressed and with restricted affect.  Immediate recall was mildly impaired.  Recent and remote memory were good.  He was alert and oriented times three.  He was neatly and casually dressed, as well as well-groomed.  Speech was normal.  Attitude was polite and cooperative.  Thought content and process was within normal limits.  Psychomotor activity was within normal limits.  He denied hallucinations.  Judgment and insight were adequate.  There was no suicidal or homicidal ideation.  Symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including a worklike setting.  He was competent to manage his financial affairs.  

The November 2015 examiner addressed the Veteran's employability status from the period August 15, 2005, to January 23, 2008, in response to the Board's remand directives.  The examiner remarked that the Veteran had remained unemployed since 2000, and that the medical records already disclosed that he was deemed unemployable due to PTSD during this period.  She stated that the "Veteran continues to meet the criteria for PTSD, which in and of itself could have been sufficient to preclude his ability to obtain and maintain gainful employment between 2005 and 2008."

Initially, in resolving any doubt in the Veteran's favor, the Board concludes that a 70 percent evaluation is warranted prior to November 5, 2015.  With specific regard to the time period between August 15, 2005, and November 5, 2015, the Board finds that the Veteran's manifestations of PTSD were consistently productive of deficiencies in most areas, including work, family relations, judgment, thinking, or mood.  The record shows that the Veteran had near-continuous depression prior to November 5, 2015, and that he stopped working in 2000, in large part due to this depression.  He was arrested and jailed for a 2011 assault.  Also, although he maintained family relationships, the evidence indicates that the Veteran otherwise had no friends and tended to isolate.  In sum, the evidence can be certainly read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating prior to November 5, 2015.  Accordingly 70 percent is granted prior to this date.

However, the Board finds that a disability rating in excess of 70 percent was not warranted at any time period relevant to the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the private medical evidence, nor the Veteran's statements nor VA treatment records, , nor examinations suggest gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.

Additionally, these records indicate that the Veteran had some fleeting suicidal thoughts without plan or intent, as well as a single instance of assaulting someone.  However, at evaluations and during treatment he was cognitive and oriented, and his memory was generally intact, as were his attention and concentration.  The Veteran was able to respond to the examiners.  Although the Veteran's symptoms may be described as moderate to severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder must result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment.  Although occupational impairment may be shown, the Veteran was able to maintain relationships with his family, albeit strained ones.

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.

Thus, for all the foregoing reasons, the Board finds that a 70 percent rating is warranted prior to November 5, 2015, but a rating in excess of 70 percent is not warranted.  Fenderson, supra.

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the Veteran's psychiatric disability based upon the extent of symptoms and social and occupational impairment, with contemplation of exemplary symptoms, such as those considered herein above.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of his service-connected disabilities based upon their symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.

TDIU From August 15, 2005, to January 23, 2008

The appellant essentially contends that the Veteran's service-connected PTSD rendered him unemployable.  Throughout the entire period on appeal, the Veteran has met the minimum schedular criteria for consideration of a TDIU.  38 C.F.R. §§ 4.16(a), 4.25.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) .

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The Board incorporates herein the evidence discussed in the increased rating for PTSD claim.  As noted, the record reflects that the Veteran has not worked since 2000, when he reportedly stopped working due to psychiatric disability, inter alia.
Based on review of the evidence, the Board finds that a TDIU is warranted from August 15, 2005, to January 23, 2008.  The weight of the evidence clearly demonstrates that, since the Veteran filed his initial claim for service connection of psychiatric disability on August 15, 2005, he has had service-connected PTSD of such severity as to preclude employment.  See November 5, 2015, VA examination report.  The lay statements in conjunction with the medical evidence of severe limitations due to the psychiatric disability, persuade the Board that the Veteran meets the criteria for TDIU for this period.  The Board finds the contentions to be evidence that the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected PTSD, when taken in view of his work history, and overall level of functional impairment.  As such, the Board finds that entitlement to TDIU is warranted from August 15, 2005, to January 23, 2008.  





	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to November 5, 2015, an initial 70 percent disability evaluation, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial disability evaluation in excess of 70 percent for PTSD is denied.  

For the period of August 15, 2005, to January 23, 2008, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


